Dismissed and Memorandum Opinion filed January 27, 2005








Dismissed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01107-CV
____________
 
RALPH O.
DOUGLAS, Appellant
 
V.
 
ALAMO TITLE
COMPANY, Appellee
 

 
On Appeal from the 157th District
Court
Harris County,
Texas
Trial Court Cause No.
03-52837
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 7,
2004.  The record was due December 6,
2004, but has not been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not establish indigency and did not make arrangements to pay for
the record. 




On January 6, 2005, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  On January
19, 2005, appellant filed a response in which he asserts that he filed an
affidavit of indigence with the clerk of this court.  No affidavit of indigence was timely filed at
this court.  Moreover, an appellant must
file the affidavit of indigence in the trial court.  Tex.
R. App. P. 20.1(c)(1). 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.